BOISE, IDAHO, MONDAY, NOVEMBER 8, 2021, AT 8:50 A.M.

                   IN THE SUPREME COURT OF THE STATE OF IDAHO

 CHRISTOPHER LUCK, as legal                            )
 Guardian and Conservator for                          )
 ETHEL LUCK,                                           )
                                                       )
      Plaintiff-Appellant,                             )          Docket No. 47506
                                                       )
 v.                                                    )
                                                       )
 SARAH ROHEL,                                          )
                                                       )
      Defendant-Respondent.                            )

         Appeal from the District Court of the First Judicial District of the State of
         Idaho, Kootenai County. John T. Mitchell, District Judge.

         James, Vernon & Weeks, Coeur d’Alene, for Appellant.

         Law Offices of Kathryn Reynolds Morton, Kentucky, for Respondent.

                               _______________________________


        Christopher Luck (“Christopher”), as legal guardian and conservator for Ethel Luck
(“Ethel”), appeals from the district court’s order dismissing a complaint alleging a negligence
claim against Sarah Rohel (“Rohel”) for injuries Ethel sustained in a car accident. Ethel’s daughter
Amy Clemmons (“Clemmons”), as purported guardian for Ethel, filed the complaint against Rohel
on the last day of the statute of limitations. At the time she filed the complaint Clemmons was
neither Ethel’s legal guardian, nor an Idaho licensed attorney. Rohel filed a motion to dismiss the
complaint because Clemmons was not Ethel’s legal guardian and Clemmons was practicing law
without a license. The district court granted Rohel’s motion and dismissed the complaint. An Idaho
attorney then appeared in the case and filed a motion for reconsideration and a second amended
complaint, requesting the court toll the statute of limitations and declare the second amended
complaint to be timely. The district court denied the motion and struck the second amended
complaint. Clemmons timely appealed. After the notice of appeal was filed, Ethel’s son
Christopher was appointed Ethel’s legal guardian. Clemmons was thereafter dismissed from the
appeal and Christopher, as Ethel’s legal guardian, was permitted to intervene on Ethel’s behalf.